DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 20 December 2021 has been entered.
Status of the Claims
Applicant amended claim 1 and cancelled claim 17.  Claims 3, 4, 6, 9, 11-16, and 18 were cancelled previously by Applicant.  Claims 1, 2, 5, 7, 8, and 10 are pending.
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s narrowing amendments to claim 1 are supported, inter alia, by pages 5, 7, and 9 of the specification, as originally filed on 22 December 2017.  Additional support is located in Figures 15 and 18-21.
The narrowing amendments to claim 1 succeed in overcoming the rejection under 35 U.S.C. 102(b)/103(a) set forth in the previous Office action (19 July 2021).  No prima facie case of obviousness can be properly advanced against amended claim 1 on the basis of Hinderson (US 2013/0216628 A1).  Furthermore, those amendments to claim 1 succeed in overcoming the rejection under 35 U.S.C. 103(a) set forth in the previous Office action.  No prima facie case of obviousness can be properly advanced against amended claim 1 on the basis of Ikeda (US Northey (WO 2011/014809 A1).  The examiner notes that the foregoing prior art references cannot be applied alone, or in combination with one or more additional prior art reference(s), to satisfy the following new claim 1 limitation, without resorting to improper hindsight: “at least one of a decongestant, an anti-inflammatory, and an anti-histamine agent.”  See MPEP § 2142 (“impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”).  The examiner is mindful that “[i]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.”  (Emphasis in original) MPEP § 2141.02(I).  
In sum, all rejections set forth in the previous Office action are withdrawn.  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Claims 1, 2, 5, 7, 8, and 10 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
27 January 2022


/BETHANY P BARHAM/TC1600 Acting Director